Name: Commission Regulation (EEC) No 1302/86 of 30 April 1986 amending Regulation (EEC) No 1022/86 on transitional measures concerning the application of certain monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/82 Official Journal of the European Communities 1 . 5 . 86 COMMISSION REGULATION (EEC) No 1302/86 of 30 April 1986 amending Regulation (EEC) No 1022/86 on transitional measures concerning the application of certain monetary compensatory amounts Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1245/86 of 28 April 1986 suspending the application of part of the monetary compensatory amounts applicable in the pigmeat and eggs and poultry sectors ('), and in particular Article 1 thereof, Having regard to Commission Regulation (EEC) No 3156/85 of 11 November 1985 on transitional measures concerning the application of monetary compensatory amounts (2), and in particular Article 1 1 thereof, Whereas Commission Regulation (EEC) No 1022/86 (3) makes provision for transitional measures concerning the application of certain monetary compensatory amounts with a view to preventing any deflection of trade at the time of changes in the agri-monetary arrangements ; Whereas Regulation (EEC) No 1245/86 suspended until 1 June the application of the monetary compensatory amounts for pigmeat and eggs and poultry, in particular in France ; whereas, therefore, the risk that was at the origin of Regulation (EEC) No 1022/86 will cease to exist on 1 May 1986 for the products in question ; whereas the specific transitional measures laid down on 8 April 1986 for these products are thus no longer required ; HAS ADOPTED THIS REGULATION : Article 1 1 . The headings pigmeat, eggs and poultrymeat in Annex I to Regulation (EEC) No 1022/86 are hereby deleted . 2 . The provisions of paragraph 1 shall apply to the products covered by the said headings in respect of which an import declaration has been accepted in France as from 1 May 1986 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 113 , 30 . 4 . 1986, p . 8 . (2) OJ No L 310, 21 . 11 . 1985, p . 27 . (3) OJ No L 94, 9 . 4 . 1986, p . 37 .